Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claim 1 now requires a drying agent and is properly grouped with invention Group II in the restriction of 6/8/20. Claims 20 and 21 are also grouped with Group II for the same reasons. Claim 15 remains nonelected. Claims 18 and 19 correspond to elected Group I.
	Applicant must correct the claim status identifiers in the next response.
	Note that neither claim 1 or 15 can be rejoined to claim 20 as neither include all the limitations of claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“one or more …” at the first occurrence in claim 18 is confusing as later two of such esters are required.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada EP2848590 in view of the Additives for Polymers article.
	Hamada exemplifies a two part sealant of a main agent (paragraph 120) and a hardener composition (paragraph 121). The main agent is 100 parts liquid polysulfide, 37 parts butylbenzylphthalate, 155 parts CaCO3, and 3 parts silane which meets applicant’s “first component”. 
The hardener is 10 parts MnO2, 2.5 parts butylbenzylphthalate, 10.5 parts phthalate plasticizer, 0.5 parts Nocceler TT, 5 parts CaCO3 and 0.5 parts carbon. This hardener composition lacks the diethylene glycol dibenzoate and propylene glycol dibenzoate. However, Hamada (paragraph 54) teaches that alternative plasticizers such as diethylene glycol dibenzoate and propylene glycol dibenzoate can used in lieu of the phthalate plasticizer.
The Additive for Polymers article teaches that K-Flex 850P (a combination of diethyleneglycol dibenzoate  and dipropyleglycol dibenzoate) is suitable for polysulfide sealants. Inherently, the ratio of the two esters is 4:1 (paragraph 66 of Arendt 2016/0017119).


	In regards to applicant’s dependent claim:
	The 10.5 parts plasticizer is ~3% of the entire composition.

Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to claim including a drying agent. However, these claims are nonelectetd. See MPEP 706.07(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        1/19/21